Citation Nr: 1109304	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-48 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected chondromalacia patella left knee, to include a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU)..

2.  Entitlement to service connection for bilateral shin splints.  

3.  Entitlement to service connection for chondromalacia patella, right knee, to include as secondary to the chondromalacia patella of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to July 2007.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied service connection for bilateral shin splints, a right knee disability, and bilateral pes planus.  The issue of entitlement to service connection for left knee chondromalacia patella was granted, but an initial noncompensable rating was assigned.  The Veteran disagreed with the initial noncompensable rating assigned for the service-connected chondromalacia patella left knee, and disagreed with the denial of service connection for shin splints and for right knee chondromalacia patella.  The Veteran did not appeal the issue of service connection for pes planus.  

In November 2010, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

At the VA general medical examination in December 2007, the Veteran reported that he could no longer work due to his service-connected left knee disability.  In other words, the Veteran asserts that he is unable to work due to his service-connected orthopedic disability.  The United States Court of Appeals for Veterans Claims (Court) held, in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As the Veteran has raised the contention here, it should be addressed as part of the appeal, as reflected on the cover page.

The  issue of entitlement to service connection for a right ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Substantive Appeal dated in December 2009.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable rating for the service-connected left knee chondromalacia patella.  The RO assigned an initial compensable rating for the service-connected chondromalacia patella of the left knee and the Veteran asserts he is entitled to a higher rating.  

At his video conference in November 2010, the Veteran asserted that his left knee disability has worsened since his last VA examination in December 2007.  The Veteran also noted that he now wears a knee brace on his left knee.  In support of his claim, the Veteran submitted a June 2009 private magnetic resonance imaging (MRI) report of his left knee which showed that there is an area of subcortical marrow edema involving the posteromedial femoral condyle.  

In sum, the Veteran has reported that his left knee pain has worsened, and he has provided a recent magnetic resonance imaging (MRI) report which provides objective evidence to substantiate the Veteran's complaints of pain.  Additionally, the Veteran now wears a left knee brace.  

In light of the foregoing, it appears that the December 2007 VA examination report is stale, and not adequate for rating purposes.  Importantly, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant, that takes into account the records of prior medical treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a).  Generally, reexaminations are required if it is likely that a disability has improved, if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.

Regarding the Veteran's claim of service connection for bilateral shin splints, the December 2007 examination report noted a history of shin splints in service and provided a diagnosis of shin splints, with a nexus to service, but indicated, based on physical examination, that the Veteran's in-service shin splints had resolved.  Thus, the RO denied the claim.  

At the November 2010 video conference, the Veteran explained that his shin splints had not resolved.  Rather, the Veteran indicated that the shin splints had lessened in severity since service, but that they currently flare up on occasion.  In essence, the Veteran indicated that his shin splints, which began in service, had not completely resolved.  Because the Veteran is competent to report pain in his shins, and given that he has a documented in-service history of shin splints, the Veteran should be afforded another VA examination to determine whether his shin splints, which began during service, have continued, albeit intermittently.  

The Veteran also asserts that he has developed a right knee disability as secondary to the service-connected chondromalacia of the left knee.  At his personal hearing, the Veteran testified that the problems with his right knee began around 2008.  Because the Veteran's right knee pain developed after the last VA examination in December 2007, his right knee should be examined to determine if he has a current right knee disability, and if so, whether it is related to service or to a service-connected disability.

Also at the hearing, the Veteran testified that he receives his orthopedic care through a private physician, Dr. Anderson.  Because the case is being remanded for a VA examination, any pertinent records from Dr. Anderson should be obtained and associated with the claims file upon receipt of authorization from the Veteran to obtain such records.  

Finally, the Veteran asserts that he is unable to work due to his service-connected left knee disability.  The United States Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.

The Veteran has raised the issue of a total disability rating for compensation based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

In this regard, the Agency of Original Jurisdiction (AOJ) should send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter for the TDIU component of the increased evaluation claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, the letter should provide the Veteran with VCAA notice concerning how to substantiate his service connection claims on a secondary basis.  

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this regard, TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

If, however, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The record shows that the appellant reports he was not working and alleges that his service connected left knee chondromalacia patella prevents him from obtaining gainful employment.  Advise the Veteran of what evidence would substantiate his claim for entitlement to TDIU and also provide him with notice regarding how to substantiate a claim for service connection as secondary to a service-connected disability.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159.  In addition, request that he complete a TDIU claim form, so that he can provide information pertaining to his education, work experience, and training.  

2.   With appropriate authorization from the Veteran, obtain and associate with the claims file the Veteran's private treatment records regarding the Veteran's right and left knee, and bilateral shin splints from  A. Anderson, M.D, of Tennessee Orthopedic Alliance.  

3.  Schedule the Veteran for a VA orthopedic examination to determine the current nature, extent and severity of the Veteran's service-connected left knee chondromalacia patella, and to determine the current nature and likely etiology of any current bilateral shin splints and right knee disability.  All indicated tests, including X-ray (CT and/or MRI scans if necessary) and range of motion studies, must be conducted.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

(i)  Regarding the left knee, the examiner should describe in detail all symptoms reasonably attributable to the service-connected left knee disability.  The current severity of the service-connected symptoms, including pain on motion, as well as whether there is subluxation and/or lateral instability of the knee should be addressed.  If instability of subluxation is demonstrated, the examiner should opine as to whether it is slight, moderate or severe.  The examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically active and passive range of motion in degrees, including the specific limitation of motion due to pain, including at what point the pain begins.

(ii).  The examiner should then set forth the extent of any functional loss present for the service-connected left knee chondromalacia patella due to weakened movement, excess fatigability, incoordination, or pain on use.  The examiner should also describe the level of pain experienced by the Veteran and state whether any pain claimed by him is supported by adequate pathology and is evidenced by his visible behavior.  The degree of functional impairment or interference with daily activities, if any, should be described in adequate detail.  Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  The conclusions should reflect review of the claims folder, and the discussion of pertinent evidence.  

(iii).  The examiner should also indicate the effect the service-connected left knee chondromalacia patella has, if any, on the Veteran's current level of occupational impairment.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  The examiner should specifically opine as to whether the Veteran's service-connected disability, as likely as not, prevents him from obtaining and/or maintaining gainful employment, given the Veteran's work history and level of education.  

(iv).  Regarding the claimed shin splints and right knee chondromalacia patella, the examiner should first determine if either of these disabilities exist, even if they are intermittent.  The examiner should consider the Veteran's service treatment records, post-service treatment records, as well as the Veteran's testimony regarding continuity of symptoms since service.  The examiner should provide an opinion as to whether it is at least as likely as not that any current right knee disability and/or bilateral shin splints are due to or caused by the Veteran's service-connected left knee disability.  The examiner should also indicate if the Veteran's service-connected left knee disability permanently aggravates any current right knee disability and/or bilateral shin splints, and, if so, what level of disability is attributable to aggravation.  Additionally the examiner should opine as to whether it is at least as likely as not that the Veteran's current right knee disability and/or bilateral shin splints, if any, had their onset during service.  A complete rationale should accompany all opinions expressed.

4.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report as insufficient.  Thereafter, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), which addresses 38 C.F.R. § 3.310 and § 4.16 and all relevant evidence of record as the appeal is based on an initial grant of service connection and assignment of a rating, and an appropriate period to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



